Citation Nr: 1732602	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-35 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric condition to include PTSD.



REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1990 to January 2003, to include service in Southwest Asia.  The Board of Veterans' Appeals (Board) notes that the Veteran's period of service from May 1, 1997 to January 2, 2003 was initially characterized as "Under Other Than Honorable Conditions" upon discharge.  In November 2011, the Department of Veterans Affairs (VA) determined that the discharge for that period had been upgraded to "Under Honorable Conditions (General)."  

This case comes before the Board on appeal from a March 2013 rating decision by the VA Regional Office (RO) in Phoenix, Arizona in which the RO granted the Veteran's application to reopen a claim for PTSD and denied the claim of entitlement to service connection for PTSD.

In November 2016, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied service connection for PTSD.  The Veteran did not appeal or submit additional evidence within one year of notice of the decision, therefore the decision became final. 

2.  Additional evidence received since the July 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  The Veteran's current psychiatric disability, to include PTSD, was caused by in-service stressors. 


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  The additional evidence received since the July 2003 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Application to Reopen the Claim for PTSD

Pertinent Law and Regulations

If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.

Analysis

In a July 2003 rating decision, the RO denied service connection for PTSD.  The Veteran did not appeal that rating decision or file new and material evidence within one year, therefore that decision became final.

In December 2008, the Veteran filed an application to reopen the claim of entitlement to service connection for PTSD.  As the claim for PTSD was previously made final, the Veteran must present new and material evidence in order for the Board to adjudicate the claim on the merits.  Since the previous denial became final, the Veteran submitted treatment records from the Arizona Department of Records showing a diagnosis of PTSD.  The Veteran also underwent two VA mental disorders examinations and provided hearing testimony regarding his current condition and claimed stressors during service.  These pieces of evidence provide information that was not previously of record and is not cumulative or redundant.  Given a presumption of competence and credibility, the evidence helps serve to substantiate the Veteran's claim.  Without yet addressing its probative value, the Board acknowledges that it satisfies the low threshold of new and material evidence required to reopen the claim.  To this extent only, the appeal is granted.

III.  Service Connection for an Acquired Psychiatric Disability

Pertinent Law and Regulations

A claim for a particular mental condition submitted by a claimant "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-V, as the claim was certified to the Board after August 4, 2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

"A clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For these purposes, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Analysis

The Veteran claims that he first received a diagnosis of PTSD in 2002, when he checked himself into a hospital for mental health problems, including suicidal ideations.  There is no record of this event in the claim file.  

In a November 2009 VA examination, the examiner found that the Veteran did not have a diagnosis of PTSD.  The examiner noted that the Veteran had symptoms including depression, anxiety, and nightmares, but explained that the symptoms were captured by a combination of personality disorder and depressive disorder. 

Arizona State Prison Complex medical records, however, show a diagnosis of PTSD in June 2008.  Mental health progress notes state that the Veteran experienced depression, recurring nightmares related to his service in Kuwait and Kosovo, avoidance behaviors, flashbacks, and sensitivity to sensory odors. 

In an October 2016 outpatient psychiatric evaluation, a VA psychiatrist unequivocally diagnosed PTSD.  The psychiatrist noted that the Veteran was exposed to actual or threatened death, serious injury, or sexual violence.  He described the most distressing traumatic events as an incident on Highway 8 in Iraq in 1991, in which the Veteran witnessed a number of engineers killed by exploding munitions, and helplessly watching civilians get killed during combat operations in Kosovo. 

Given the unequivocal October 2016 diagnosis, coupled with the diagnosis by the Arizona State Prison Complex medical staff, the Board finds that the Veteran has a current diagnosis of PTSD. 

There is credible supporting evidence of the Veteran's first claimed stressor-watching a group of engineers killed by exploding munitions.  The Department of Defense (DOD) was able to confirm through its Personnel Records Information Retrieval System (DPRIS) that the 27th Engineer Battalion supported the 82nd Airborne Division in February 1991 and that two members of the Engineer Battalion were killed while clearing unexploded munitions.  Although DPRIS was unable to verify that the Veteran was there at the time, the records support the Veteran's description of the events just as they happened. 

The October 2016 record shows a medical link between his diagnosed PTSD and confirmed in-service stressor.  The criteria for service connection for PTSD are thus satisfied.  Although the Veteran has also been given diagnoses for other psychiatric disorders, the Board finds that he has met the criteria for service connection for the claimed psychiatric disorder regardless of diagnosis.  Therefore, service connection for PTSD is granted.  






						(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for a current psychiatric disability; to include PTSD; is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


